Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of July 17,
2017 by and among Tianci International, Inc., a Nevada corporation, (the
“Company”), and the individual listed in Exhibit B hereto and affixes its
signature on the signature page of this Agreement (the “Purchaser”).

 

RECITALS

前言

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933 (the
“Securities Act”) and/or Regulation S (“Regulation S”) as promulgated under the
Securities Act;

 

WHEREAS, the Company is offering certain shares of its common stock, par value
$0.0001 per share, (the “Common Stock”) at price of $0.001 per share to the
Purchaser;

 

WHEREAS, the Company is offering up to 3,308,628 shares of Common Stock to the
Purchaser listed in Exhibit B, who severally but not jointly enters into this
Agreement and makes representations and warranties hereunder;

 

WHEREAS, the Purchaser is a “non-US person” as defined in Regulation S,
acquiring the Shares solely for its own account for the purpose of investment;

  

 

 

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

 

ARTICLE I

 

Purchase and Sale of the Shares

 

Section 1.1 Purchase Price and Closing.

 

(a)  Subject to the terms and conditions hereof, the Company agrees to issue and
sell to the Purchaser and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchaser agrees to purchase for $0.001 per Share, such number of shares of
Common Stock (each a “Share” and collectively the “Shares”) for an aggregate
price of listed on the signature page hereto (the “Purchase Price”).

 

(b)  Subject to all conditions to closing being satisfied or waived, the closing
of the purchase and sale of the Shares (the “Closing”) shall take place at the
offices of Hunter Taubman Fischer & Li LLC, the Company’s legal counsel, on the
date of the occurrence of completion of and receipt by the Company of the
Purchase Price (the “Closing Date”).

 

(c)  Subject to the terms and conditions of this Agreement, at the Closing the
Company shall deliver or cause to be delivered to the Purchaser (i) a
certificate for such number of Shares, and (ii) any other documents required to
be delivered pursuant to this Agreement. At the time of the Closing, the
Purchaser shall have delivered its Purchase Price by wire transfer pursuant to
the wire information contained in this Agreement or by check.

 

ARTICLE II

 

Representations and Warranties

 

Section 2.1 Representations and Warranties of the Company and its Subsidiaries.
The Company hereby represents and warrants to the Purchaser on behalf of itself,
its Subsidiaries (as hereinafter defined), as of the date hereof (except as set
forth on the Schedule of Exceptions attached hereto with each numbered Schedule
corresponding to the section number herein), as follows:

 

(a) Organization, Good Standing and Power. The Company is a corporation or other
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization (as
applicable) and respectively, has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted. Except as set forth on Schedule 2.1(a), the Company and each of
its Subsidiaries is duly qualified to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect (as defined in Section 2.1(g) hereof).

 



 2 

 

 

(b) Corporate Power; Authority and Enforcement. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, and to issue and sell the Shares in accordance with the terms
hereof. The execution, delivery and performance of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary corporate action, and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required. This Agreement constitutes, or shall constitute when
executed and delivered, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservator ship, receiver ship or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of June 16, 2017 is set forth in the
Company’s Form 10-Q Periodic Report for the periods ended April 30, 2017 (the
“Form 10-Q”) and, except as set forth in the on Schedule 2.1(c) hereto, is the
authorized and issued and outstanding capital stock of the Company as at the
date hereof.

 

(i) no shares of Common Stock are entitled to preemptive, conversion or other
rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company;

 

(ii) there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of capital
stock of the Company or options, securities or rights convertible into shares of
capital stock of the Company;

 

(iii) the Company is not a party to any agreement granting registration or
anti-dilution rights to any person with respect to any of its equity or debt
securities;

 

(iv) the Company is not a party to, and it has no knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of the
Company.

 

(v) The offer and sale of all capital stock, convertible securities, rights,
warrants, or options of the Company issued prior to the Closing complied with
all applicable Federal and state securities laws, except where non-compliance
would not have a Material Adverse Effect. The Company has furnished or made
available to the Purchaser true and correct copies of the Company’s Articles of
Incorporation, as amended and in effect on the date hereof (the “Articles”), and
the Company’s Bylaws, as amended and in effect on the date hereof (the
“Bylaws”). Except as restricted under applicable federal, state, local or
foreign laws and regulations, the Articles, this Agreement, or as set forth on
Schedule 2.1 (c), no written or oral contract, instrument, agreement,
commitment, obligation, plan or arrangement of the Company shall limit the
payment of dividends on the Company’s Preferred Shares, or its Common Stock.

 

(d) Issuance of Shares. The Shares to be issued at the Closing have been duly
authorized by all necessary corporate action and the Preferred Shares, when paid
for or issued in accordance with the terms hereof, shall be validly issued and
outstanding, fully paid and non-assessable.

 

(e) Subsidiaries. As of the date of this Agreement, the Company does not have
any subsidiary.

 



 3 

 

 

(f)  Commission Documents, Financial Statements. Except as set forth in Schedule
2.1 (f), the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the U.S. Securities and Exchange
Commission (the “Commission” or “SEC”) pursuant to the reporting requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
the Form 10-Q and other material filed pursuant to Section 13(a) or 15(d) of the
Exchange Act (all of the foregoing including filings incorporated by reference
therein being referred to herein as the “Commission Documents”). The Company has
not provided to the Purchaser any material non-public information or other
information which, according to applicable law, rule or regulation, was required
to have been disclosed publicly by the Company but which has not been so
disclosed, other than (i) with respect to the transactions contemplated by this
Agreement, or (ii) pursuant to a non-disclosure or confidentiality agreement
signed by the Purchaser. At the time of the respective filings, the Form 10-K’s
and the Form 10-Q’s complied in all material respects with the requirements of
the Exchange Act and the rules and regulations of the Commission promulgated
thereunder and other federal, state and local laws, rules and regulations
applicable to such documents. As of their respective filing dates, none of the
Form 10-K’s or Form 10-Q’s contained any untrue statement of a material fact;
and none omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company included in the Commission Documents comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the consolidated financial position of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

(g) No Material Adverse Effect. As of October 13, 2016 when a change of control
occurred and as at the date of this Agreement, the Company have not experienced
or suffered any Material Adverse Effect. For the purposes of this Agreement,
“Material Adverse Effect” shall mean (i) any material adverse effect upon the
assets, properties, financial condition, business or prospects of the Company,
and its Subsidiaries, when taken as a consolidated whole, and/or (ii) any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company to perform any of its
material covenants, agreements and obligations under this Agreement.

 

(h) No Undisclosed Liabilities. Other than as disclosed in the Company’s
Commission Documents or on Schedule 2.1(h) to the knowledge of the Company,
neither the Company, nor the Subsidiaries has any liabilities, obligations,
claims or losses (whether liquidated or unliquidated, secured or unsecured,
absolute, accrued, contingent or otherwise) other than those incurred in the
ordinary course of the Company’s and the Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect.

 

(i) No Undisclosed Events or Circumstances. To the Company’s knowledge, no event
or circumstance has occurred or exists with respect to the Company, the
Subsidiaries or their respective businesses, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.

 



 4 

 

 

(j) Title to Assets. Except where non-compliance would not have a Material
Adverse Effect, each of the Company and the Subsidiaries has good and marketable
title to (i) all properties and assets purportedly owned or used by them as
reflected in the Financial Statements, (ii) all properties and assets necessary
for the conduct of their business as currently conducted, and (iii) all of the
real and personal property reflected in the Financial Statements free and clear
of any Lien. All leases are valid and subsisting and in full force and effect.

 

(k) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against or involving the
Company which questions the validity of this Agreement or the transactions
contemplated hereby or thereby or any action taken or to be taken pursuant
hereto or thereto. Except where the same would not have a Material Adverse
Effect, there is no action, suit, claim, investigation, arbitration, alternate
dispute resolution proceeding or any other proceeding pending or, to the
knowledge of the Company, threatened against or involving the Company involving
any of their respective properties or assets. To the knowledge of the Company,
there are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or governmental or regulatory body against the Company,
the Subsidiaries or any of their respective executive officers or directors in
their capacities as such.

 

(l) Compliance with Law. The Company and the Subsidiaries have all material
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of their respective
business as now being conducted by it unless the failure to possess such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(m) No Violation. The business of the Company and the Subsidiaries is not being
conducted in violation of any Federal, state, local or foreign governmental
laws, or rules, regulations and ordinances of any of any governmental entity,
except for possible violations which singularly or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. The Company is not
required under Federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement, or issue and
sell the Shares in accordance with the terms hereof or thereof (other than (x)
any consent, authorization or order that has been obtained as of the date
hereof, (y) any filing or registration that has been made as of the date hereof
or (z) any filings which may be required to be made by the Company with the
Commission or state securities administrators subsequent to the Closing.)

 



 5 

 

 

(n) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
herein and therein do not and will not (i) violate any provision of the
Company’s Certificate or Bylaws, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, pledge, charge or encumbrance
(collectively, “Lien”) of any nature on any property of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of its respective properties or assets are
bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including Federal and
state securities laws and regulations) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, provided, however, that, excluded from the
foregoing in all cases are such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(o) Certain Fees. Except as set forth on Schedule 2.1(o) hereto, no brokers
fees, finders fees or financial advisory fees or commissions will be payable by
the Company with respect to the transactions contemplated by this Agreement.

 

(p) Disclosure. Except as set forth in Schedule 2.1(p), neither this Agreement
nor the Schedules hereto nor any other documents, certificates or instruments
furnished to the Purchaser by or on behalf of the Company or the Subsidiaries in
connection with the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, taken as a whole and in
the light of the circumstances under which they were made herein or therein, not
false or misleading.

 

(q) Intellectual Property. Each of the Company and the Subsidiaries owns or has
the lawful right to use all patents, trademarks, domain names (whether or not
registered) and any patentable improvements or copyrightable derivative works
thereof, websites and intellectual property rights relating thereto, service
marks, trade names, copyrights, licenses and authorizations, and all rights with
respect to the foregoing, which are necessary for the conduct of their
respective business as now conducted without any conflict with the rights of
others, except where the failure to so own or possess would not have a Material
Adverse Effect.

 

(r) Books and Record Internal Accounting Controls. Except as may have otherwise
been disclosed in the Form 10-Ks or the Form 10-Qs, the books and records of the
Company and the Subsidiaries accurately reflect in all material respects the
information relating to the business of the Company and the Subsidiaries, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company, or the
Subsidiaries. Except as disclosed in the Company’s Commission Documents or on
Schedule 2.1(r), the Company and the Subsidiaries maintain a system of internal
accounting controls sufficient, in the judgment of the Company, to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.

 



 6 

 

 

(s) Material Agreements. Any and all written or oral contracts, instruments,
agreements, commitments, obligations, plans or arrangements, the Company and the
Subsidiaries is a party to, that a copy of which would be required to be filed
with the Commission as an exhibit to a registration statement on Form S-1
(collectively, the “Material Agreements”) if the Company were registering
securities under the Securities Act has previously been publicly filed with the
Commission in the Commission Documents. Each of the Company and the Subsidiaries
has in all material respects performed all the obligations required to be
performed by them to date under the foregoing agreements, have received no
notice of default and are not in default under any Material Agreement now in
effect the result of which would cause a Material Adverse Effect.

 

(t) Transactions with Affiliates. Except as set forth in the Financial
Statements or in the Commission Documents, there are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company on the one hand, and
(b) on the other hand, any officer, employee, consultant or director of the
Company or any person owning any capital stock of the Company or any member of
the immediate family of such officer, employee, consultant, director or
stockholder or any corporation or other entity controlled by such officer,
employee, consultant, director or stockholder, or a member of the immediate
family of such officer, employee, consultant, director or stockholder.

 

Section 2.2 Representations and Warranties of the Purchaser. Each Purchaser,
severally but not jointly, hereby makes the following representations and
warranties to the Company as of the date hereof:

 

(a) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto do not and will not conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Purchaser is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
such Purchaser or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on such Purchaser). Such Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement, provided, that for purposes of the
representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.

 

(b) Status of Purchaser. The Purchaser is a “non-US person” as defined in
Regulation S. The Purchaser further makes the representations and warranties to
the Company set forth on Exhibit A. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and such
Purchaser is not a broker-dealer, nor an affiliate of a broker-dealer

 

(c) Reliance on Exemptions. The Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Shares.

 



 7 

 

 

(d) Information. The Purchaser and its advisors, if any, have had the
opportunity to ask questions of management of the Company and its Subsidiaries
and have been furnished with all information relating to the business, finances
and operations of the Company and information relating to the offer and sale of
the Shares which have been requested by the Purchaser or its advisors. Neither
such inquiries nor any other due diligence investigation conducted by the
Purchaser or any of its advisors or representatives shall modify, amend or
affect the Purchaser’s right to rely on the representations and warranties of
the Company contained herein. The Purchaser understands that its investment in
the Shares involves a significant degree of risk. The Purchaser further
represents to the Company that the Purchaser’s decision to enter into this
Agreement has been based solely on the independent evaluation of the Purchaser
and its representatives.

 

(e) Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Shares.

 

(f) Transfer or Re-sale. The Purchaser understands that the sale or re-sale of
the Shares has not been and is not being registered under the Securities Act or
any applicable state securities laws, and the Shares may not be transferred
unless (i) the Shares are sold pursuant to an effective registration statement
under the Securities Act, (ii) the Purchaser shall have delivered to the Company
an opinion of counsel that shall be in form, substance and scope customary for
opinions of counsel in comparable transactions to the effect that the Shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration, which opinion shall be reasonably acceptable to the Company,
(iii) the Shares are sold or transferred to an “affiliate” (as defined in Rule
144 promulgated under the Securities Act (or a successor rule) (“Rule 144”)) of
the Purchaser who agrees to sell or otherwise transfer the Shares only in
accordance with this Section 2.2(f) and who is a non-US person, (iv) the Shares
are sold pursuant to Rule 144, or (v) the Shares are sold pursuant to Regulation
S under the Securities Act (or a successor rule) (“Regulation S”).
Notwithstanding the foregoing or anything else contained herein to the contrary,
the Shares may be pledged as collateral in connection with a bona fide margin
account or other lending arrangement.

 

(g) Legends. The Purchaser understands that the Shares shall bear a restrictive
legend in the form as set forth under Section 5.1 of this Agreement. The
Purchaser understands that, until such time the Shares may be sold pursuant to
Rule 144 or Regulation S without any restriction as to the number of securities
as of a particular date that can then be immediately sold, the Shares may bear a
restrictive legend in substantially the form set forth under Section 5.1 (and a
stop-transfer order may be placed against transfer of the certificates
evidencing such Securities).

 

(h) Residency. The Purchaser is a resident of the jurisdiction set forth
immediately below such Purchaser’s name on the signature pages hereto.

 



 8 

 

 

(i) No General Solicitation. The Purchaser acknowledges that the Shares were not
offered to such Purchaser by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.

 

(j) Rule 144. Such Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144 and Rule 144A, of the rules and regulations
of the Commission, as amended, promulgated pursuant to the Securities Act (“Rule
144”), and that such person has been advised that Rule 144 and Rule 144A, as
applicable, permits resales only under certain circumstances. Such Purchaser
understands that to the extent that Rule 144 or Rule 144A is not available, such
Purchaser will be unable to sell any Shares without either registration under
the Securities Act or the existence of another exemption from such registration
requirement.

 

(j) Brokers. Purchaser does not have any knowledge of any brokerage or finder’s
fees or commissions that are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other person or entity with respect to the transactions contemplated by
this Agreement.

 

(k) Acquisition for Investment. The Purchaser is a “non-US person” as defined in
Regulation S, acquiring the Shares solely for the its own account for the
purpose of investment and not with a view to or for sale in connection with a
distribution to anyone.


ARTICLE III

 

Covenants

 

The Company covenants with the Purchaser as follows, which covenants are for the
benefit of the Purchaser and its permitted assignees (as defined herein).

 

Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of this Agreement, and shall take all other necessary action and proceedings
as may be required and permitted by applicable law, rule and regulation, for the
legal and valid issuance of the Shares to the Purchaser or subsequent holders.

 

Section 3.2 Confidential Information. The Purchaser agrees that such Purchaser
and its employees, agents and representatives will keep confidential and will
not disclose, divulge or use (other than for purposes of monitoring its
investment in the Company) any confidential information which such Purchaser may
obtain from the Company pursuant to financial statements, reports and other
materials submitted by the Company to such Purchaser pursuant to this Agreement,
unless such information is known to the public through no fault of such
Purchaser or his or its employees or representatives; provided, however, that a
Purchaser may disclose such information (i) to its attorneys, accountants and
other professionals in connection with their representation of such Purchaser in
connection with such Purchaser’s investment in the Company, (ii) to any
prospective permitted transferee of the Shares, so long as the prospective
transferee agrees to be bound by the provisions of this Section 3.3, or (iii) to
any general partner or affiliate of such Purchaser.

 



 9 

 

 

Section 3.3 Compliance with Laws. The Company shall comply to comply in all
material respects, with all applicable laws, rules, regulations and
orders,except where non-compliance could not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.4 Keeping of Records and Books of Account. The Company shall keep
adequate records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.

 

Section 3.5 Disclosure of Material Information. The Company covenants and agrees
that neither it nor any other person acting on its or their behalf has provided
or, from and after the filing of the Press Release, will provide any Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information (other than with respect to the
transactions contemplated by this Agreement), unless prior thereto such
Purchaser shall have executed a specific written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that the Purchaser shall be relying on the foregoing covenants in
effecting transactions in securities of the Company. At the time of the filing
of the Press Release, no Purchaser shall be in possession of any material,
nonpublic information received from the Company, any of its subsidiaries or any
of its respective officers, directors, employees or agents, that is not
disclosed in the Press Release. The Company shall not disclose the identity of
any Purchaser in any filing with the SEC except as required by the rules and
regulations of the SEC thereunder. In the event of a breach of the foregoing
covenant by the Company, , or any of its or their respective officers,
directors, employees and agents, in addition to any other remedy provided
herein, a Purchaser may notify the Company, and the Company shall make public
disclosure of such material nonpublic information within two (2) trading days of
such notification.

 

Section 3.6 No Manipulation of Price. The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.

 

ARTICLE IV

 

CONDITIONS

 

Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the
Shares. The obligation hereunder of the Company to issue and sell the Shares is
subject to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below. These conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion.

 

(a) Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser in this Agreement shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.

 



 10 

 

 

(b) Performance by the Purchaser. The Purchaser shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(d) Delivery of Purchase Price. The Purchase Price for the Shares shall have
been delivered to the Company.

 

(e) Delivery of this Agreement. This Agreement shall have been duly executed and
delivered by the Purchaser to the Company.

 

Section 4.2 Conditions Precedent to the Obligation of the Purchaser to Purchase
the Shares. The obligation hereunder of the Purchaser to acquire and pay for the
Shares offered in Offering is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below. These conditions
are for the Purchaser’s sole benefit and may be waived by such Purchaser at any
time in its sole discretion.

 

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all respects as of the date when made and as of the Closing Date
as though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
respects as of such date.

 

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(d) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company, or any of the officers, directors or affiliates of the Company
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 



 11 

 

 

(e)  Certificates. The Company shall have executed and delivered to the
Purchaser the certificates (in such denominations as such Purchaser shall
request) for the Shares being acquired by such Purchaser immediately after the
Closing (in such denominations as such Purchaser shall request) to such address
set forth next to the Purchaser with respect to the Closing.

 

(f) Resolutions. The Board of Directors of the Company shall have adopted
resolution consistent with Section 2.1(b) hereof in a form reasonably acceptable
to such Purchaser (the “Resolution”).

 

(g) Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before the Closing Date.

 

ARTICLE V

 

Stock Certificate Legend

 

Section 5.1 Legend. Each certificate representing the Shares shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):

 

THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THE SECURITIES WERE ISSUED IN A TRANSACTION EXEMPT FROM THE REGISTRATION
REDISTRICTIREMENTS OF THE SECURITIES ACT PURSUANT TO REGULATION S PROMULGATED
UNDER IT. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
IN THE UNITED STATES UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION
OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT IS NOT
REDISTRICTIRED. FURTHER, HEDGING TRANSACTIONS WITH REGARD TO THE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

ARTICLE VI

 

Indemnification

 

Section 6.1 General Indemnity. The Company agrees to indemnify and hold harmless
the Purchaser (and their respective directors, officers, managers, partners,
members, shareholders, affiliates, agents, successors and assigns) from and
against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Purchaser as a result of any inaccuracy in or
breach of the representations, warranties or covenants made by the Company
herein. The Purchaser, severally but not jointly, agrees to indemnify and hold
harmless the Company and its directors, officers, affiliates, agents, successors
and assigns from and against any and all losses, liabilities, deficiencies,
costs, damages and expenses (including, without limitation, reasonable
attorneys’ fees, charges and disbursements) incurred by the Company as a result
of any inaccuracy in or breach of the representations, warranties or covenants
made by such Purchaser herein. The maximum aggregate liability of the Purchaser
pursuant to its indemnification obligations under this Article VI shall not
exceed the portion of the Purchase Price paid by the Purchaser hereunder. In no
event shall any “Indemnified Party” (as defined below) be entitled to recover
consequential or punitive damages resulting from a breach or violation of this
Agreement.

 



 12 

 

 

Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “Indemnified Party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interest between it and the indemnifying party may exist with
respect of such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. In the event that the
indemnifying party advises an Indemnified Party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the Indemnified Party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the Indemnified Party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The Indemnified Party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Party which relates to such
action or claim. The indemnifying party shall keep the Indemnified Party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the Indemnified Party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall be liable for any
settlement if the indemnifying party is advised of the settlement but fails to
respond to the settlement within thirty (30) days of receipt of such
notification. Notwithstanding anything in this Article VI to the contrary, the
indemnifying party shall not, without the Indemnified Party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the Indemnified Party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such claim. The indemnification required by this Article
VI shall be made by periodic payments of the amount thereof during the course of
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred, so long as the Indemnified Party irrevocably
agrees to refund such moneys if it is ultimately determined by a court of
competent jurisdiction that such party was not entitled to indemnification. The
indemnity agreements contained herein shall be in addition to (a) any cause of
action or similar rights of the Indemnified Party against the indemnifying party
or others, and (b) any liabilities the indemnifying party may be subject to
pursuant to the law.

 



 13 

 

 

ARTICLE VII

 

Miscellaneous

 

Section 7.1 Fees and Expenses. Except as otherwise set forth in this Agreement,
each party shall pay the fees and expenses of its advisors, counsel, accountants
and other experts, if any, and all other expenses, incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.

 

Section 7.2 Specific Enforcement, Consent to Jurisdiction.

 

(a) The Company and the Purchaser acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.

 

(b) Each of the Company and the Purchaser (i) hereby irrevocably submits to the
jurisdiction of the United States qu Court sitting in the Southern qu of New
York and the courts of the State of New York located in New York county for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby or thereby and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Each of the Company and the
Purchaser consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 7.2 shall affect or limit any right to serve process in any other
manner permitted by law. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. The Company hereby
appoints Hunter Taubman Fischer & Li LLC, with offices at 1450 Broadway, 26th
Floor, New York, NY 10018 as its agent for service of process in New York.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.

 

Section 7.3 Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither the Company nor any
of the Purchaser makes any representations, warranty, covenant or undertaking
with respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the Purchaser, and no provision hereof may
be waived other than by a written instrument signed by the party against whom
enforcement of any such waiver is sought.

 



 14 

 

 

Section 7.4 Notices. All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if mailed certified or registered mail return receipt
requested, two (2) business days after being mailed, (iii) if delivered by
overnight courier (with all charges having been prepaid), on the business day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 7.4), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:

 

If to the Company:

 

Tianci International, Inc.

Xusheng Building, Yintian Road,

Bo’an District, Shenzhen, Guangdong Province,

People’s Republic of China

 

with copies (which shall not constitute notice) to:

 

Hunter Taubman Fischer & Li LLC

1450 Broadway, 26th Floor

New York, NY 10018

 

If to Purchaser: 

 

The address listed on Exhibit B

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

 

Section 7.5 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

 



 15 

 

 

Section 7.6 Headings. The section headings contained in this Agreement
(including, without limitation, section headings and headings in the exhibits
and schedules) are inserted for reference purposes only and shall not affect in
any way the meaning, construction or interpretation of this Agreement. Any
reference to the masculine, feminine, or neuter gender shall be a reference to
such other gender as is appropriate. References to the singular shall include
the plural and vice versa.

 

Section 7.7 Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Purchaser,
as applicable, provided, however, that, subject to federal and state securities
laws, a Purchaser may assign its rights and delegate its duties hereunder in
whole or in part to an affiliate or to a third party acquiring all or
substantially all of its Shares in a private transaction without the prior
written consent of the Company or the other Purchaser, after notice duly given
by such Purchaser to the Company provided, that no such assignment or obligation
shall affect the obligations of such Purchaser hereunder and that such assignee
agrees in writing to be bound, with respect to the transferred securities, by
the provisions hereof that apply to the Purchaser. The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

Section 7.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

 

Section 7.9 Survival. The representations and warranties of the Company and the
Purchaser shall survive the execution and delivery hereof and the Closing
hereunder for a period of three (3) years following the Closing Date.

 

Section 7.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.

 



 16 

 

 

Section 7.11 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and such provision
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

 

Section 7.12 Individual Capacity. The Purchaser enters into this Agreement on
its own capacity and makes representations and warranties contained under this
Agreement.

 

Section 7.13 Termination. This Agreement may be terminated prior to Closing by
mutual written agreement of the Purchaser and the Company.

 

Section 7.14. Language. The Agreement is in both English and Chinese, which both
have binding effects. If there is any conflict between the English and Chinese
language, English language prevails.

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 17 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 



The Company: TIANCI INTERNATIONAL, INC.       By: /s/ Cuilian Cai    

Name: Cuilian Cai

Title:   Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page of the Company]

 18 

 

 

Signature Page of the Purchaser

 

IN WITNESS WHEREOF, the Purchaser has caused this Agreement to be duly executed
individually or by its authorized officer or member as of the date first above
written.

 

The Purchaser:

 

By: /s/ Shifang Wan   Name:  Shifang Wan  

  

Number of Shares Purchased :   3,308,628         Total Purchase Price: 
$3308.63 

 

Address and Contacts of Purchaser

 

Unit 16B, Xusheng Building,

Yintian Road, Bao'an District, Shenzhen,

Guangdong Province, China

 

Telephone: +86 (0564)38416483

Fax:

Email: cccr1234@outlook.com

 

 19 

 

 

EXHIBIT A TO

THE SECURITIES PURCHASE AGREEMENT

 



 

 

NON U.S. PERSON REPRESENTATIONS

 

The Purchaser indicating that it is not a U.S. person, severally and not
jointly, further represents and warrants to the Company as follows:

 

1.At the time of (a) the offer by the Company and (b) the acceptance of the
offer by such person or entity, of the Shares, such person or entity was outside
the United States.

 

2.Such person or entity is acquiring the Shares for such Shareholder’s own
account, for investment and not for distribution or resale to others and is not
purchasing the Shares for the account or benefit of any U.S. person, or with a
view towards distribution to any U.S. person, in violation of the registration
requirements of the Securities Act.

 

3.Such person or entity will make all subsequent offers and sales of the Shares
either (x) outside of the United States in compliance with Regulation S; (y)
pursuant to a registration under the Securities Act; or (z) pursuant to an
available exemption from registration under the Securities Act. Specifically,
such person or entity will not resell the Shares to any U.S. person or within
the United States prior to the expiration of a period commencing on the Closing
Date and ending on the date that is one year thereafter (the “Distribution
Compliance Period”), except pursuant to registration under the Securities Act or
an exemption from registration under the Securities Act.

 

4.Such person or entity has no present plan or intention to sell the Shares in
the United States or to a U.S. person at any predetermined time, has made no
predetermined arrangements to sell the Shares and is not acting as a Distributor
of such securities.

 

5.Neither such person or entity, its Affiliates nor any Person acting on behalf
of such person or entity, has entered into, has the intention of entering into,
or will enter into any put option, short position or other similar instrument or
position in the U.S. with respect to the Shares at any time after the Closing
Date through the Distribution Compliance Period except in compliance with the
Securities Act.

 

6.Such person or entity consents to the placement of a legend on any certificate
or other document evidencing the Shares substantially in the form set forth in
Section 5.1.

 

7.Such person or entity is not acquiring the Shares in a transaction (or an
element of a series of transactions) that is part of any plan or scheme to evade
the registration provisions of the Securities Act.

 

8.Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
person’s or entity’s interests in connection with the transactions contemplated
by this Agreement.

 



 20 

 

 

9.Such person or entity has consulted, to the extent that it has deemed
necessary, with its tax, legal, accounting and financial advisors concerning its
investment in the Shares.

 

10.Such person or entity understands the various risks of an investment in the
Shares and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in the
Shares.

 

11.Such person or entity has had access to the Company’s publicly filed reports
with the SEC and has been furnished during the course of the transactions
contemplated by this Agreement with all other public information regarding the
Company that such person or entity has requested and all such public information
is sufficient for such person or entity to evaluate the risks of investing in
the Shares.

 

12.Such person or entity has been afforded the opportunity to ask questions of
and receive answers concerning the Company and the terms and conditions of the
issuance of the Shares.

 

13.Such person or entity is not relying on any representations and warranties
concerning the Company made by the Company or any officer, employee or agent of
the Company, other than those contained in this Agreement.

 

14.Such person or entity will not sell or otherwise transfer the Shares unless
either (A) the transfer of such securities is registered under the Securities
Act or (B) an exemption from registration of such securities is available.

 

15.Such person or entity represents that the address furnished on its signature
page to this Agreement is the principal residence if he is an individual or its
principal business address if it is a corporation or other entity.

 

16.Such person or entity understands and acknowledges that the Shares have not
been recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Company that has been
supplied to such person or entity and that any representation to the contrary is
a criminal offense.

 

 21 

 

 

Exhibit B

List of Purchasers

 

No.   Shares   Name  Address (in China)  1    3,308,628   Shifang Wan  Unit 16B,
Xusheng Building,Yintian Road, Bao'an District, Shenzhen, Guangdong Province,
China       Total: 3,308,628   

 

 22 

 

 

Schedules

to Securities Purchase Agreement

  

Schedule 2.1(a). Organization, Good Standing and Power

Not applicable.

 

Schedule 2.1(c). Capitalization

Not applicable.

 

Schedule 2.1(f). Commission Documents, Financial Statements

None.

 

Schedule 2.1(h). No Undisclosed Liabilities

None.

 

Schedule 2.1(o). Certain Fees

None.

 

Schedule 2.1(p). Disclosure

None.

 

Schedule 2.1(r). Books and Record Internal Accounting Controls

None.

 

 

23



 

